The complaint in this case avers that the defendant was and is the wife of James V. Seaman; *Page 595 
that, in 1856, plaintiff's assignor entered into a contract with James V. for the erection of a building on lot No. 252, Broadway; that said contract was assigned to plaintiff; that plaintiff finished and completed such building; that $300 is unpaid on said contract; that defendant owned said lot; and that said contract was made by her said husband as her trustee and for her benefit. This last allegation of the complaint was denied.
The trial was before the court without a jury, and the court found "that James V. Seaman, in making said contract, was the agent in that behalf of the defendant, and acted in such capacity; that the contract was entered into for and on behalf of said defendant with her knowledge, for the benefit of her separate estate."
This finding is conclusive against the defendant, if there was any evidence given on the trial by which it can be sustained.
In transactions between a husband and another, the wife is no more bound than any other third party. If the husband assume to contract in her name, or in her behalf, the same evidence is required to prove his authority from her, as it would to prove an authority from any other person. The husband's contracts, or acts, are not those of his wife, unless made by her direction or authority, or subsequently ratified by her. If the husband contract for work to be done upon his wife's separate estate, upon his own credit, it cannot be made a charge against her without her assent.
In this case there was no evidence to sustain the finding of the court that "James V. Seaman, in making said building contract, was the agent in that behalf of the defendant, and acted in such capacity; that the contract sued upon was entered into for and on behalf of said defendant, with her knowledge, for the benefit of her separate estate." On the contrary, the proof showed it was the individual contract of the husband; it contained no intimation that it was for any one else; no evidence of any direction or authority from the defendant to the husband to make it; nor any evidence of ratification of it on her part. *Page 596 
The only testimony which it is claimed tended to show agency, was that of the contractor, who testified that: "At the time of making the contract, the husband said the property belonged to his wife, and he was acting as her trustee;" and that after completion, the wife, jointly with the husband, leased the building to a tenant. Neither an agency or a trusteeship can be sustained by the mere assertion of it; until the agency was established, the alleged principal is not bound by the statements of the pretended agent, therefore this evidence of the remark of the husband was but hearsay, and was not proof of the trusteeship of the husband. The other fact that the wife, jointly, with the husband, afterwards leased the building to a tenant, is entirely inconsistent with the other statement, that in contracting for the building, he was acting as her trustee. If the building was hers, if he had it built as her trustee, he would have leased it as trustee, or in her name, and not made a joint lease. Such a lease implied a joint interest, and is entirely consistent with the fact that the building was the property of the husband, and the real estate that of the wife, making a joint lease necessary and proper.
It was said in the prevailing opinion of the Supreme Court: "There was some evidence given as to whether, the husband, in ordering the work, was the duly authorized agent of the defendant." I have been unable to find one particle of legal evidence of that kind; on the contrary, the evidence given not only failed to show the authority of the husband, but affirmatively proved that he acted for himself; that the contract was his, and made in his individual character.
It is perfectly clear that this was the contract of the husband and performed on the faith and credit of the husband; that the idea of an agency for the wife was an after thought, stimulated by the husband's probable insolvency. To establish such an agency, affirmative proof was necessary. Something more than that she owned the land on which the building was erected. A person, in the absence of fraud, whether wife or stranger, may allow another to build on his *Page 597 
land at his own expense, without liability to the person doing the work, even though the premises are thereby greatly enhanced and a subsequent joint lease to a tenant, instead of implying an agency in the builder for the land owner, would imply an ownership by one of the building and the other of the land.
The finding of the court was wholly without evidence to warrant it, and the judgment should be reversed and new trial ordered.
HUNT, Ch. J., LOTT, MURRAY and DANIELS, JJ., concurred with GROVER, J., for affirmance.
MASON, J., was for reversal, substantially on the ground stated in the opinion of JAMES, J.
WOODRUFF, J., was also for reversal. He thought the written contract being made with the husband alone, and nothing in it, in the slightest degree, intimating the presence of any principal or other party, the extra work must be regarded as done upon the same responsibility. 2d. It was done for the husband's benefit. By the terms of the defendant's trust deed, the rents and profits were to be applied to the support of his (the husband's) family, the family he was bound to support. 3d. Her lease contains nothing inconsistent with the idea that the husband had contracted to put up the building, and that the equities between her and him made it proper that he should contract and be responsible for the work.
Judgment affirmed.
 *Page 9